          Case 5:21-cv-00049-JD Document 15 Filed 05/04/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

JASON SHANTEL GOSSETT,                            )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CIV-21-00049-JD
                                                  )
BEN FLOWERS, ET AL.,                              )
                                                  )
                     Defendants.                  )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Suzanne Mitchell entered on March 30, 2021. [Doc. No. 13]. The Report and

Recommendation recommends the transfer of this action to the United States District

Court for the Eastern District of Oklahoma for all further proceedings. [Doc. No. 13 at 5].

Plaintiff Jason Shantel Gossett (“Gossett”) concedes that proper venue for this case is in

the United States District Court for the Eastern District of Oklahoma. [Doc. Nos. 12, 14,

and 14-1].

       Gossett identifies all Defendants as individuals of Murray County and claims the

events or omissions giving rise to his claims occurred there. [Doc. No. 14 at 1–2]. Venue

therefore lies in the United States District Court for the Eastern District of Oklahoma

because Murray County is located there. See 28 U.S.C. § 116(b).

       Gossett states he mistakenly filed this action in the Western District of Oklahoma

and admits he should have filed his case in the Eastern District. [Doc. No. 12 at 1]. “For

the convenience of parties and witnesses, in the interest of justice, a district court may
          Case 5:21-cv-00049-JD Document 15 Filed 05/04/21 Page 2 of 3




transfer any civil action to any other district . . . where it might have been brought . . . .”

28 U.S.C. § 1404(a). As venue is proper in that district, Gossett’s action “might have

been brought” there. Id. The transfer of this action to the Eastern District of Oklahoma is

“in the interest of justice.” See id.; see also Trujillo v. Williams, 465 F.3d 1210, 1222

(10th Cir. 2006) (“A court may sua sponte cure jurisdictional and venue defects by

transferring a suit under the federal transfer statutes, 28 U.S.C. §§ 1406(a) and 1631,

when it is in the interests of justice.”) (footnote omitted).

       Judge Mitchell advised Gossett that he may file an objection to the Report and

Recommendation with the Clerk of Court by April 20, 2021, and that failure to timely

object to the Report and Recommendation waives the right to appellate review of both

factual and legal issues contained in the Report and Recommendation. [Doc. No. 13 at 5–

6]. See also 28 U.S.C. § 636. No objection to the Report and Recommendation was filed,

and no extension of time to object was requested. Not only did Gossett not file an

objection, but he agrees that the United States District Court for the Eastern District of

Oklahoma is the appropriate venue. See [Doc. Nos. 12, 14, and 14-1]. The Court finds

that this case should be transferred to the United States District Court for the Eastern

District of Oklahoma.

       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 13] in

its entirety for the reasons stated therein. The Clerk of the Court is directed to

TRANSFER this matter to the United States District Court for the Eastern District of

Oklahoma for all further proceedings. Gossett’s motion [Doc. No. 12] is DENIED as

MOOT as a result of the transfer, and the Court leaves [Doc. Nos. 11 and 14] to the


                                               2
          Case 5:21-cv-00049-JD Document 15 Filed 05/04/21 Page 3 of 3




discretion of the transferee court.

       IT IS SO ORDERED this 4th day of May 2021.




                                       3
